Citation Nr: 1340160	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  12-29 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of eye injury. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The appellant had active service from January 14, 1974 to February 21, 1974.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For the reason expressed below, the claim on appeal is being remanded to the RO.    VA will notify the Veteran when further action, on his part, is required.


REMAND

In his October 2012 substantive appeal, the appellant requested a Board hearing at the local RO (Travel Board hearing).  To date, it does not appear that a hearing has been scheduled.  In accordance with 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under the circumstances, this case must be returned to the RO so that the appellant is afforded an opportunity to present testimony at a Board hearing at the RO.

The Board also points out that it appears that recent correspondence to the Veteran has been sent to an incorrect address.  Hence, the RO must ensure that notice of the hearing is sent to the appellant's correct, current address of record. 

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, in accordance with his request.  Send notice to the Veteran at his correct, current address and his representative of the date, time and place of the hearing.  Once the hearing is conducted, or in the event the appellant cancels his hearing request or otherwise fails to report, the claims file should be returned to the Board in accordance with current appellate procedures.. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


